DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 16/753,002 filed on April 2nd, 2020. Claims 1-8 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application JP 2017-207188 filed on October 26th, 2017. A certified copy was received on April 2nd, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 2nd, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimoto et al. (US 2015/0337910), hereinafter Yoshimoto.

Regarding Claim 1, Yoshimoto teaches a clutch device (see Fig. 1) for transmitting rotary drive force of a drive shaft to a driven shaft or blocking transmission, comprising: 
a center clutch (“clutch member” 4) holding a clutch plate (“clutch discs” 7) arranged facing a friction plate (“clutch discs” 6) to be rotatably driven by rotary drive of the drive shaft (“gear” 1) and coupled to the driven shaft (“shaft” 3); and 
a pressure clutch (“pressure member” 5) arranged facing the center clutch (4) in a state in which the pressure clutch (5) is able to approach or separate from the center clutch (4) and is rotatable relative to the center clutch (4) and elastically pressing the friction plate (6) or the clutch plate (7), 
wherein the pressure clutch (Fig. 4, 5) has each of a pressure-side assist cam surface (“inclined surfaces” 5a) and a pressure-side slipper cam surface (“inclined surfaces” 5b) as inclined surfaces projecting in an axial direction (see Fig. 4), 
the center clutch (Fig. 6, 4) has each of a center-side assist cam surface (“inclined surfaces” 4a) as an inclined surface configured, for causing the pressure-side assist cam surface (5a) to approach the center clutch (4), such that the center-side assist cam surface (4a) and the pressure-side assist cam surface (5a) slide on each other to increase approaching force upon the approaching ([0048] - “inclined surfaces 4a and inclined surface 5a can perform a function of a press-contact assisting cam when they are abutted against each other”) and 
“inclined surfaces” 4b) as an inclined surface configured, for separating the pressure-side slipper cam surface (5b), such that the center-side slipper cam surface (4b) and the pressure-side slipper cam surface (5b) slide on each other to increase separation force upon the separation ([0048] - “the inclined surfaces 4b and inclined surface 5b can perform a function of back-torque limiting cam when they are abutted against each other”), and 
an assist contact surface (4a, 5a) as a contact surface between the center-side assist cam surface (4a) and the pressure-side assist cam surface (5a) and a slipper contact surface (4b, 5b) as a contact surface between the center-side slipper cam surface (4b) and the pressure-side slipper cam surface (5b) are formed at different positions in a radial direction (see Figs. 4-5) of the center clutch (4).  

Regarding Claim 2, Yoshimoto teaches the clutch device according to claim 1, 
wherein the pressure clutch (Fig. 1, 5) includes a flat plate ring-shaped support plate (“actuating member” 9) arranged facing the Page 2 of 5Int. Appl. No.: PCT/JP2018/036284center clutch (4) and rotating integrally with the pressure clutch (5), and 
at least one (5a, 5b) of the pressure-side assist cam surface (5a) or the pressure-side slipper cam surface (5b) is formed at the support plate (9). 
 
Regarding Claim 3, Yoshimoto teaches the clutch device according to claim 1, 
wherein the center clutch (Fig. 1, 4) includes a flat plate ring-shaped support plate (“sheet member” 12) arranged facing the pressure clutch (5) and rotating integrally with the center clutch (4), and 
at least one (Fig. 6, 4a, 4b) of the center-side assist cam surface (4a) or the center-side slipper cam surface (4b) is formed at the support plate (12).

Regarding Claim 4, Yoshimoto teaches the clutch device according to claim 1, 


Regarding Claim 5, Yoshimoto teaches the clutch device according to claim 1, 
wherein the slipper contact surface (Fig. 4, 4b, 5b) is formed at a position on an outer side (CW side in Fig. 4) of the assist contact surface (4a, 5a) in the radial direction of the center clutch (4).

Regarding Claim 6, Yoshimoto teaches the clutch device according to claim 1, 
wherein the slipper contact surface (Fig. 6, 4b, 5b) is formed to have a smaller area (see Fig. 6) than an area of the assist contact surface (4a, 5a). 

Regarding Claim 7, Yoshimoto teaches the clutch device according to claim 4, 
wherein the center-side slipper cam surface (Fig. 4, 4b) is formed in a state in which the center-side slipper cam surface (4b) is positioned closer to a side of a center inner ring-shaped protruding portion (“base” 4d) formed at an inner edge portion of the center clutch (4) to protrude in a ring shape in the axial direction and is integrally connected to the center inner ring-shaped protruding portion (4d), 
or the pressure-side slipper cam surface (5b) is formed in a state in which the pressure-side slipper cam surface (5b) is positioned closer to a side of a pressure inner ring-shaped protruding portion (see Examiner Fig. 1) formed at an inner edge portion of the pressure clutch (5) to protrude in a ring shape in thePage 3 of 5Int. Appl. No.: PCT/JP2018/036284 axial direction and is integrally connected to the pressure inner ring-shaped protruding portion (see Examiner Fig. 1).

    PNG
    media_image1.png
    326
    524
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 4 of Yoshimoto

Regarding Claim 8, Yoshimoto teaches the clutch device according to claim 5, 
wherein the pressure-side slipper cam surface (Fig. 4, 5b) is formed in a state in which the pressure-side slipper cam surface (5b) is positioned closer to a side of a pressure outer ring-shaped protruding portion (“flange surface” 5c) formed at an outer edge portion of the pressure clutch (5) to protrude in a ring shape and is integrally connected to the pressure outer ring-shaped protruding portion (5c), 
or the center-side slipper cam surface (4b) is formed in a state in which the center-side slipper cam surface (4b) is positioned closer to a side of a center outer ring-shaped protruding portion (“flange surface” 4c) formed at an outer edge portion of the center clutch (4) to protrude in a ring shape and is integrally connected to the inside of the center outer ring-shaped protruding portion (4c).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Morone (US 2020/0318694) and Tokumoto (US 9,200,681) listed in the attached "Notice of References Cited" disclose clutch .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner




/J.J.T./Examiner, Art Unit 3659